EXHIBIT NEWS RELEASE For Release on October 28, 2008 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports Second Quarter Results San Ramon, CA - Giga-tronics Incorporated (NASDAQ:GIGA) reported today a net loss of $540,000 or $0.11 per fully diluted share for the quarter ended September 27, 2008.This compares with the net profit of $188,000 or $0.04 per fully diluted share for the same period a year ago.Net sales decreased 21% to $3,689,000 in the second quarter of fiscal 2009 compared to $4,651,000 in the second quarter of fiscal 2008.Operating expenses increased 4% or $80,000 in the second quarter of fiscal 2009 over fiscal 2008. Income from discontinued operations for the three and six month periods ended September 27, 2008 was $75,000.This resulted from the foreclosure and resale of the Dymatix assets to a third party.During the quarter ended September 29, 2007, the Company recorded a loss of $10,000 on discontinued operations due to an adjustment to the sub-lease accrual.During the six month period ended September 29, 2007, the Company recorded $54,000 as income on discontinued operations due to the receipt of a payment of $18,000 on previously reserved receivables, a payment of $41,000 from the sale of a previously written off asset, and an adjustment of $5,000 to the sub-lease accrual. Net loss for the six months ended September 27, 2008 was $1,062,000 or $0.22 per fully diluted share compared with a net profit of $280,000 or $0.06 per fully diluted share for the same period last year.Net sales decreased 23% to $7,177,000 in the first half of fiscal 2009 compared to $9,279,000 for the same period a year ago.Operating expenses increased 2% or $59,000 in the half of fiscal 2009 over fiscal 2008.Also included in the $280,000 net profit for the six month period ended September 29, 2007 was a one time restructuring charge of $80,000 or $0.02 per fully diluted share in severance costs. Orders declined 18% in the second quarter of fiscal 2009 to $3,089,000 from $3,751,000 for the second quarter of fiscal 2008.Our book-to-bill ratio was .84 for the second quarter of fiscal 2009 compared to .81 in the same period a year ago.For the first half of fiscal 2009, orders were $7,313,000 compared to $8,731,000 for the first half of fiscal Backlog at quarter end was $7.7 million (approximately $6.2 million is shippable within one year) as compared to $7.9 million (approximately $5.4 million was shippable within one year) at the end of the second quarter of the prior year. Cash and cash equivalents at September 27, 2008 were $1,577,000 compared to $1,718,000 as of June 28, 2008. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the second quarter results. To participate in the call, dial (866) 551-3680, and enter Access
